UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                 Plaintiff,

                     -against-

 YONKERS FAMILY COURT; UNITED                                  19-CV-9184 (CM)
 STATES D.S. COURT; BRONX LEBANON
                                                              CIVIL JUDGMENT
 HOSPITAL; WHITE PLAINS SUPREME
 COURT; CVR ASSOCIATES INC.; BRONX
 SUPREME COURT; CITY OF NEW YORK
 (HRA); NYC MTA,

                                 Defendants.

       Pursuant to the order issued November 12, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
